Citation Nr: 1139465	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  08-19 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether a substantive appeal for a claim for service connection for tinnitus has been timely filed.

2.  Whether a rating decision, issued on December 29, 2006, denying service connection for tinnitus, is final.

3.  Entitlement to an effective date prior to October 10, 2007, for the award of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to November 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 29, 2006, rating decision, and a November 2007 decision letter, of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran originally filed a claim for service connection for tinnitus in March 2006.  The claim was denied in the September 29, 2006, rating decision, on the basis that the medical evidence failed to show that the disability claimed had been clinically diagnosed.  The Veteran filed a timely notice of disagreement (NOD), and, in November 2007, the RO issued a statement of the case (SOC).

On October 10, 2007, the Veteran submitted additional medical evidence in the form of a VA audiological evaluation dated September 5, 2007, which reflects a diagnosis of tinnitus, and the VA audiologist's opinion that such tinnitus was related to the Veteran's service.  

In a November 2007 letter, the RO informed the Veteran that his March 2006 service connection claim for tinnitus was closed, as he did not file a timely substantive appeal, and that, therefore, the September 19, 2006, rating decision had become final.  It also informed the Veteran that it considered the evidence received on October 10, 2007, to be a petition to reopen the previously denied claim for service connection for tinnitus.

In an December 2007 statement, the Veteran expressed disagreement with the RO's decision to close his original service connection claim for tinnitus on the basis that he did not file a timely substantive appeal, and argued that the RO made an error in denying service connection for tinnitus, and that service connection for tinnitus should be granted, effective the March 2006 date of his original claim.  The RO accepted this December 2007 statement as an NOD to the November 2007 letter regarding the timeliness of the filing of his substantive appeal.

Subsequently, in an April 2008 rating decision, the RO granted service connection for tinnitus and assigned an effective date of October 10, 2007, the date of what the RO considered to be the Veteran's claim to reopen. 

In May 2008, the RO issued an SOC on the matter of timeliness of the filing of the Veteran's substantive appeal.  The Veteran filed a timely appeal of that issue.

In adjudicating whether the Veteran filed a timely substantive appeal, the RO implicitly adjudicated the matter of whether the September 29, 2006, rating decision had become final, and the Veteran, in appealing the RO's decision with respect to the timeliness of his substantive appeal, appealed the matter of whether the September 29, 2006, rating decision had become final.  Furthermore, in doing so, the RO, in determining the finality of the September 29, 2006 rating decision, implicitly disallowed an effective date prior to October 10, 2007, for the award of service connection for tinnitus, with which the Veteran, in the December 2007 statement, expressed disagreement.  Thus, the matters of whether the September 29, 2006, rating decision is final, and entitlement to an effective date prior to October 10, 2007, for the award of service connection for tinnitus, are characterized as they are on the title page. 

The issue of assignment of an effective date for the award of service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's March 2006 claim for service connection for tinnitus is still pending; therefore, the issue of whether a substantive appeal was timely filed in connection with the claim is moot, and there remains no allegation of error of fact or law for appellate consideration.

2.  The Veteran filed a claim for service connection for tinnitus in March 2006, which was denied in a September 29, 2006, rating decision, and the Veteran submitted a VA audiological evaluation, dated September 5, 2007, which had not previously been submitted, and related to an unestablished fact necessary to substantiate the service connection claim; the RO has never considered the September 5, 2007, VA audiological evaluation in connection with the March 2006 claim denied on September 29, 2006, and never readjudicated that original claim for service connection in light of such evidence.  

3.  Entitlement to service connection for tinnitus arose, and the claim for service connection for tinnitus was filed, prior to October 10, 2007.


CONCLUSIONS OF LAW

1.  The Board does not have jurisdiction to review the appeal as to whether a substantive appeal for a claim for service connection for tinnitus has been timely filed.  38 U.S.C.A. §§ 511(a), 7105 (West 2002).

2.  The rating decision, issued on December 29, 2006, denying service connection for tinnitus, is not final.  38 C.F.R. § 3.156(a), (b) (2011).

3.  The criteria for an effective date prior to October 10, 2007, for the award of service connection for tinnitus have been met.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Timeliness of the Substantive Appeal

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans or the dependents or survivors of veterans.  38 U.S.C.A. § 511(a).  The Board may dismiss any appeal that fails to allege error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.
	
As discussed below, the Board determines that, given the submission on October 10, 2007, of new and material evidence in the form of a VA medical record dated on September 5, 2007, prior to the expiration of the appeal period of the September 29, 2007, rating decision that denied service connection for tinnitus, and the fact that such evidence was not considered by the RO in connection with the original, March 2006 claim for service connection for tinnitus, the March 2006 claim is still pending.  Therefore, the issue of whether a substantive appeal was timely filed for a claim for service connection for tinnitus is moot, and there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it must be dismissed.

II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify a veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist him or her in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  Given the favorable dispositions of the claims herein decided, which are not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of these issues.  See VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


III.  Finality of the December 29, 2006, Rating Decision

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2011).  

As discussed in the introduction, the Veteran originally filed a claim for service connection for tinnitus in March 2006.  The claim was denied in the September 29, 2006, rating decision, on the basis that the medical evidence failed to show that the disability had been clinically diagnosed.  

On October 10, 2007, the Veteran submitted additional medical evidence in the form of a VA audiological evaluation dated September 5, 2007, which reflects a diagnosis of tinnitus, and the VA examining audiologist's opinion that such tinnitus was related to service.  At that time, such evidence was new and material to the Veteran's service connection claim, as it had not previously been submitted, and showed a current, clinical diagnosis of tinnitus, and thus related to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a) (2011).  Moreover, as this pertinent September 5, 2007, record was generated by a VA facility, it is considered to have been constructively in the possession of VA adjudicators as of the date of the record, regardless of whether it was physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the VA audiological evaluation dated September 5, 2007, represents new and material evidence received prior to the expiration of the one-year appeal period following the September 29, 2006, rating decision that denied service connection for tinnitus, and is considered as having been filed in connection with the March 2006 claim that was pending at the beginning of the appeal period, under 38 C.F.R. § 3.156(b).  See 38 U.S.C.A. § 7105 (West 2002).

However, the RO has never considered the September 5, 2007, VA audiological evaluation in connection with the March 2006 claim, which was denied in the September 29, 2006, rating decision, and has never readjudicated such original claim for service connection in light of this new and material evidence.  Hence, the Board must conclude that the September 29, 2006, rating decision never became final with respect to the issue of service connection for tinnitus, and, therefore, that the March 2006 claim for service connection for tinnitus is still pending.

IV.  An Effective Date Prior to October 10, 2007, for the Award of Service Connection for Tinnitus

Under VA laws and regulations, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).  However, if a claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from service.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2011). 

As discussed above, the RO has never considered the September 5, 2007, VA audiological evaluation in connection with the March 2006 claim, which was denied in the September 29, 2006, rating decision, and never readjudicated this original claim for service connection in light of this new and material evidence; rather, in the August 2008 rating decision, the RO adjudicated what it characterized as a claim to reopen a previously denied claim for service connection, which was received on October 10, 2007.

Thus, although the date of the pending claim for service connection for tinnitus was in March 2006, the RO assigned an effective date of service connection for tinnitus of October 10, 2007, on the basis that such date was the date of receipt of the Veteran's claim to reopen his previously denied claim for tinnitus, and was thus the earliest effective date permitted.  In the August 2008 rating decision, the RO explained that, although service connection for tinnitus had previously been denied, it was being granted because the evidence now showed current tinnitus and medical opinion evidence relating such tinnitus to service.  

However, the September 5, 2007, VA audiological evaluation contains the opinion of the VA audiologist that the Veteran had tinnitus, and that such tinnitus was service connected, noting that the Veteran had been in the infantry for eight years and exposed to loud noise in service, including machine gun fire and noise from helicopters.  Thus, as the basis of the RO's grant of service connection for tinnitus in August 2008 was that the VA medical evidence now reflected a diagnosis of tinnitus and related such tinnitus to service, and the record reflects that such VA medical evidence existed prior to October 10, 2007, entitlement to the service connection for tinnitus arose prior to October 10, 2007.  Furthermore, as the Veteran's submission of evidence on October 10, 2007, was not a claim to reopen a previously denied claim, and the March 2006 claim for service connection for tinnitus was still pending at that time, the claim for service connection for tinnitus was filed prior to October 10, 2007.  Accordingly, pursuant to 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400, an effective date prior to October 10, 2007, for the award of service connection for tinnitus is warranted in this case.  


ORDER

The appeal as to whether a substantive appeal for a claim for service connection for tinnitus has been timely filed is dismissed.

A rating decision, issued on December 29, 2006, denying service connection for tinnitus, is deemed not final, and to that extent only, the appeal is granted.

An effective date prior to October 10, 2007, for the award of service connection for tinnitus is granted.


REMAND

While, for the reasons discussed above, the Board has determined that an effective date prior to October 10, 2007, for the award of service connection for tinnitus is warranted in this case, the assignment of an effective date for service connection for tinnitus by the Board in the first instance, without initial RO consideration of the matter in light of the Board's decision above, would deprive the Veteran of the "means to obtain 'one review on appeal to the Secretary.'"  See Disabled American Veterans (DAV) v. Secretary of Veterans Affairs, 327 F. 3d 1339, 1347 (Fed. Cir. 2003); 38 U.S.C.A. § 7104(a) (West 2002).  Therefore, the matter of assignment of an effective date for the award of service connection for tinnitus must be remanded to the RO for adjudication.  

Accordingly, the case is REMANDED for the following action:

Adjudicate the matter of assignment of an effective date for the award of service connection for tinnitus, consistent with the Board's decision above, and provide an additional supplemental statement of the case to the Veteran and his representative.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  See 38 C.F.R. § 20.302(b)(2) (2011).  Then, only if an appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


